Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on December 29, 2020.
Claims 1-14 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Divya A Patel. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102020101445A1, filed on January 22, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 specifically, recites the limitation “first route on a first map based on a second route on a second map,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrases “first route,” “first map,” “second route,” and “second map” here. As currently presented, claim 1 fails to clearly recite the metes and bounds of the “routes” and the “maps,” and are thus indefinite. For this office action, it is interpreted as if the “first and second routes” are referring to data points that form a route. For this office action, it is interpreted as if the “first and second maps” are referring to a collection of routes and data points. Also, for this office action, it is interpreted as if the first set being based off the second set are just data points being compared from the two sets. In view of the above, claim(s) 2-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. 
Claim(s) 5 specifically, recites the limitation “the first from the second map,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “the first from the second map” here. As currently presented, claim 5 fails to clearly recite the metes and bounds of the “the first,” and is thus indefinite. For this office action, it is interpreted as if the “the first” is referring to the first map. 
Claim(s) 5 and 6 specifically, recites the limitation “systematic deviation,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrases “systematic deviation” here. As currently presented, claims 5 and 6 fail to clearly recite the metes and bounds of the “systematic deviation,” and are thus indefinite. For this office action, it is interpreted as if the “systematic deviation” is just a deviation of the route data, it is unclear what “systematic” adds to the deviation as it is not made clear that the deviation 
Claim(s) 8 specifically, recites the limitation “the transition probability,” however, there is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent to claim 1 but “transition probability” is previously mentioned in claim 7. If “the transition probability” in claim 8 is a different limitation as mentioned in claim 7, it should be listed as “a transition probability.” If “the transition probability” is the same as the limitation in claim 7, should claim 8 be dependent on claim 7?  In view of the above, claim(s) 9 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 8 and 9 specifically, recites the limitation the “shortest distance between the first points achievable,” however, the claim fails to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “achievable” here. As currently presented, claim(s) 8 and 9 fail to clearly recite the metes and bounds of the term “achievable,” and is thus indefinite. For this office action, it is interpreted as if “achievable” is not a necessary identifier as the limitation is not changed with the removal of the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US20200256681), hereinafter Kim.
Regarding claim 1:
Kim discloses:
A method for determining a first route on a first map based on a second route on a second map, the method comprising; (see at least [0033] and [0455])
determining second points on the second map, the second points being included in the second route; (see at least [0034] and [0035])
determining first points on the first map; (see at least [0034])
wherein the first points correspond in pairs to second points; (see at least [0020] and [0432])
determining the first route comprising the first points, characterized in that the first points are determined by means of trace matching with respect to the second route; (see at least [0020]) 
Regarding claim 10:
Kim discloses:
A device for determining a first route on a first map based on a second route on a second map, the device configured to execute a method according to claim 1; (see at least [0002])
Regarding claim 11:
Kim discloses:
wherein the second route on the second map is provided by a second system, and the first route on the first map is processed by means of a first system mounted on board a vehicle; (see at least [0002], [0015], and [0408])
Regarding claim 12:
Kim discloses:
A system comprising a vehicle including a device according to claim 10; (see at least [0002], [0081], and Abstract)
Regarding claim 13:
Kim discloses:
further comprising a first system mounted on board a vehicle and configured to process the first route on the first map by means of the first system; (see at least [0002] and [0015])
Regarding claim 14:
Kim discloses:
further comprising a second system mounted on board the vehicle and configured to provide the second route on the second map; (see at least [0002], [0015], and [0408])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Feng et al. (CN106595680), hereinafter Feng.
Regarding claim 2:
While Kim discloses providing multiple maps, Kim does not specifically state matching with a Hidden Markov model, however Feng
wherein the trace matching is performed by means of a Hidden Markov model; (see at least [0006]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Feng into the invention of Kim to not only include providing multiple maps as Kim discloses but also include matching with a Hidden Markov model as taught by Feng, with a motivation of creating a more robust system that improves the accuracy of map matching. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Feng et al. (CN106595680), hereinafter Feng, and in further view of Yoshida et al. (US20180315240), hereinafter Yoshida.
Regarding claim 3:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein a state probability is determined with which a first point corresponds to a predetermined second point, and the first route is determined such that a product of state probabilities of included first points is maximized; (see at least [0095] and [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein the state probability of a second point is determined by means of a predetermined first probability function with respect to a geometric distance of the second point from the first point; (see at least [0151] and [0161])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida
wherein the first probability function reflects a systematic deviation of the first from the second map; (see at least [0166] and [0168])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able provide a more reliable map. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
further comprising determining the systematic deviation; (see at least [0166] and [0168])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control .
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Yoshida et al. (US20180315240), hereinafter Yoshida.
Regarding claim 7:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein a transition probability is determined according to which two subsequent first points correspond to two subsequent second points, and the first route is determined such that a product of transition probabilities of included first points is maximized; (see at least [0095] and [0096])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
While Kim discloses providing multiple maps, Kim does not specifically state the probability of corresponding matched points, however Yoshida teaches:
wherein the transition probability for two subsequent first points in the first route is determined by means of a predetermined second probability function with respect to a difference between a geometric distance between second points corresponding to the first points and a shortest distance between the first points achievable on a predetermined path network of the first map; (see at least [0095], [0096], and [0144])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yoshida into the invention of Kim to not only include providing multiple maps as Kim discloses but also include the probability of corresponding matched points as taught by Yoshida, with a motivation of creating a more reliable system that is able to provide a more reliable map. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20200256681), hereinafter Kim, in view of Yoshida et al. (US20180315240), hereinafter Yoshida, and in further view of Kӧnig (US20150160025).
Regarding claim 9:
While Kim discloses providing multiple maps, Kim does not specifically state using the Dijkstra algorithm for path networking, however Kӧnig teaches:
wherein the shortest distance between the first points achievable on the predetermined path network of the first map is determined by means of the Dijkstra algorithm; (see at least [0253])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kӧnig into the invention of Kim to not only include providing multiple maps as Kim discloses but also using the Dijkstra algorithm for path networking as taught by Kӧnig, with a motivation of creating a more efficient system that is  and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Shashua et al. (US20190384294) discloses of a method of using a sparse map for an autonomous vehicle to operate with and has mentions of a Hidden Markov model for matching drives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DIVYA A PATEL/               Examiner, Art Unit 3669

/JESS WHITTINGTON/               Examiner, Art Unit 3669